Citation Nr: 1439466	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-19 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia.

2.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from September 1998 to September 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In a December 2013 decision, the Board denied increased ratings for the Veteran's back and bilateral knee disabilities, and remanded a raised issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran appealed the Board's denial of increased rating for his bilateral knee disabilities to the U.S. Court of Appeals for Veterans Claims (Court).  As such, the Board's December 2013 denial of an increased rating for his back disability is final.  Additionally, the Veteran's claim for a TDIU is still in remand status as the development ordered has not yet been completed and it has not been recertified to the Board.  Therefore, such issue is not properly before the Board at this time.  In a May 2014 Order, the Court vacated the Board's denial of increased ratings for his bilateral knee disabilities and remanded the appeal for compliance with the instructions in a Joint Motion for Partial Remand submitted by the Secretary and the Veteran's attorney (the parties).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of October 2013 and August 2014 briefs submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.    

REMAND

A remand of the claims for ratings in excess of 10 percent for right and left knee chondromalacia is necessary for further development of the evidence to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

In this regard, the Board observes that the Veteran was afforded VA examinations in March 2009, July 2009 and March 2011 to evaluate the severity of his service-connected bilateral knee disabilities.  In the May 2014 Joint Motion for Partial Remand, the parties noted that, as reported in the December 2013 Board decision, at the March 2011 VA examination, the Veteran reported weekly severe flare-ups that lasted one to two days.  Weather changes and walking precipitated flare-ups and rest and pain medications helped alleviate them.  The Veteran indicated that he experienced 95 percent additional limitation during flare-ups.  He again reported that he was unable to stand for more than a few minutes or walk more than a few yards.   

However, as noted by the parties, the Board further found that, despite the Veteran's reports of flare-ups, the examiner did not find additional limitation with such flare-ups.  Specifically, the Board finds that, although the Veteran reported 95 percent additional limitation during flare-ups at the March 2011 VA examination, the examiner found that there was no additional restricted range of motion, or functional impairment following repetitive use.

The parties determined that such analysis was problematic and ultimately made the Board's statement of reasons or bases inadequate, as the VA examiner did not express that he examined the Veteran during a flare-up and offered no discussion regarding range of motion limitation during such flare-up.

The parties further noted that the March 2011 VA examiner found that the Veteran had an antalgic gait, guarding, abnormal movement, and his daily activities were prevented or severely impacted by his condition; however, the Board failed to adequately address or analyze such favorable evidence in considering whether there was additional functional loss, or whether extra-schedular consideration was warranted pursuant to 38 C.F.R. § 3.321 and Thun v. Peake, 22 Vet. App. 111 (2008).

Therefore, based on the parties' determination in the Joint Motion for Partial Remand, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to address the functional loss of his bilateral knee disabilities based on his alleged flare-ups and other symptoms as noted by the March 2011 VA examiner. 

Additionally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his bilateral knee disabilities.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who treated him for his bilateral knee disabilities.  After securing any necessary authorization from him, obtain all identified treatment records in accordance with VA regulations.  

2.  After obtaining all outstanding records, schedule the Veteran for an examination of his bilateral knee disabilities.   Provide the examiner with access to the paper and electronic claims files.  Request that the examiner review the files and note the review in an examination report. 

The examiner should identify the nature and severity of all manifestations of the Veteran's bilateral knee disabilities.  The examiner should specifically address the functional impairment imposed by such manifestations, to include the impact such have on his daily and occupational activities.  Specifically, the examiner should comment on the correlation between the clinical examination and the Veteran's reported symptoms and functional limitations.  The examiner should specifically address the Veteran's complaints of flare-ups, whether observed by the examiner or as reported by the Veteran, and describe the functional loss associated with such flare-ups, expressed in terms of range of motion limitation during such flare-ups, if possible.  If the Veteran is not experiencing a flare-up during the examination, the examiner should provide a medical assessment of the extent of the additional daily and occupational limitations likely imposed during flare-ups, considering the Veteran's lay statements and the pathology.

All opinions expressed by the examiner should be accompanied by a complete rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).







